COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Theaola Robinson v. KTRK Television, Inc.

Appellate case number:    01-14-00880-CV

Trial court case number: 2011-54895

Trial court:              234th District Court of Harris County

        Appellee, KTRK Television, Inc., has filed a “Motion to Dismiss Appellant’s Appeal and
Request to Declare Appellant Robinson a Vexatious Litigant,” and a “Motion to Expedite
Appellee’s Motion to Dismiss.” Appellee’s motion to dismiss and request to declare appellant a
vexatious litigant are denied. Appellee’s motion to expedite the motion to dismiss and
alternative request to suspend the briefing deadlines are dismissed as moot.

       It is so ORDERED.


Judge’s signature: /s/ Russell Lloyd
                    Acting individually     Acting for the Court

Date: September 3, 2015